Citation Nr: 0415443	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  96-36 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had active service from September 1965 to 
September 1967 (including in Vietnam from May 2, 1967 to 
September 1967).

Historically, a November 1971 rating decision denied service 
connection for an acquired psychiatric disability.  After 
appellant was provided timely notification of that rating 
decision that month, he did not file a timely Notice of 
Disagreement therewith.  That November 1971 rating decision 
represents the last final decision with regards to the 
acquired psychiatric disorder service connection issue.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating determination by the 
Roanoke, Virginia, Regional Office (RO), which denied 
reopening of the acquired psychiatric disorder service 
connection claim.  By a November 1998 determination (See 
November 1998 Supplemental Statement of the Case), that 
Regional Office reopened, but denied on the merits, the issue 
of entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder.  Jurisdiction over the case was subsequently 
transferred to the Winston-Salem, North Carolina, Regional 
Office (RO).  A December 2001 Board hearing was held before 
the undersigned Board Member in Washington, D.C.

In a May 2002 decision, the Board affirmed the RO's reopening 
of the claim but denied the appellate issue on the merits.  
Subsequently, the appellant appealed that May 2002 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Thereafter, appellant, through his attorney, 
and the Secretary of the VA (appellee) filed a Joint Motion 
for Remand of that May 2002 Board decision insofar as it 
denied on the merits the appellate issue.  By subsequent 
Order, the Court granted the Joint Motion for Remand, vacated 
that May 2002 Board decision insofar as the appellate issue 
was denied on the merits, and remanded the case for 
readjudication.

In November 2003, the Board remanded the case to the RO for 
additional evidentiary development.

In February 2004, appellant's motion for advancement on the 
docket was granted, on account of appellant's terminal 
metastatic pancreatic cancer.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2003).  

In a March 2004 decision, the Board denied the appellate 
issue.  Subsequently, the appellant appealed that March 2004 
Board decision to the Court.  Thereafter, appellant, through 
his attorney, and the appellee filed a Joint Motion for 
Remand of that March 2004 Board decision.  By subsequent 
Order, the Court granted the Joint Motion for Remand, vacated 
that March 2004 Board decision, and remanded the case for 
readjudication.


FINDING OF FACT

It is at least as likely as not that an acquired psychiatric 
disability, post-traumatic stress disorder, is related to 
appellant's military service.


CONCLUSION OF LAW

With resolution of all reasonable doubt, an acquired 
psychiatric disability, post-traumatic stress disorder, was 
incurred in appellant's service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the Board's award herein of entitlement to 
service connection for an acquired psychiatric disorder, 
post-traumatic stress disorder, the evidentiary record is 
obviously adequate and no further notice or development is 
necessary.  Thus, it is concluded that pertinent provisions 
of the Veterans Claims Assistance Act of 2000 (VCAA) have 
been complied with to the extent indicated.  See 38 U.S.C.A. 
§ 5100 et seq. (West 2002).  

Appellant's service medical records and post-service clinical 
records proximate to service did not include any complaints, 
findings, or diagnoses pertaining to a psychiatric disorder.  
A May 1971 private medical statement noted a diagnosis of 
antisocial reaction, triggered by inadequate identity.  
Subsequent diagnoses included unspecified personality 
disorder, alcohol abuse, and anxiety neurosis.  

A November 1996 VA outpatient treatment record noted that 
according to appellant, the noise from artillery fire in 
Vietnam went on every night; that his post was attacked with 
mortars and other fire and he was forced to take cover in a 
hole; and that there were no casualties from the attack.  The 
diagnostic impressions included post-traumatic stress 
disorder and alcohol abuse, in remission.  

A January 1997 VA medical record indicated that psychological 
test results were consistent with an extremely severe level 
of depression and post-traumatic stress disorder.  Pursuant 
to the Board's November 2003 remand, a January 2004 VA 
examination by a board of psychiatrists was conducted.  
Appellant reported that he was scared to death when he was in 
Vietnam; that when he landed at Bien Hoa, his plane was under 
some fire; and that in June or July 1967, he was frightened 
by a mortar attack on his base at Bien Hoa.  Diagnoses 
included post-traumatic stress disorder, adjustment disorder 
with mixed emotional features of anxiety and depression 
secondary to cancer diagnosis, and mixed personality traits.  
The examiners opined that "it is likely that the veteran's 
psychiatric disorder, i.e. posttraumatic stress disorder did 
have its onset during his [m]ilitary service specifically the 
mortar attack he experienced in B[i]en Hoa in June and July 
of 1967."  The problem with the claim has been verifying 
this stressor.  As described below, rather than undertake 
additional development, the Board will accept this claimed 
stressor and proceed.

In deciding the service connection issue on appeal, the Board 
will consider applicable statutory and regulatory provisions, 
including the following:  Service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by wartime service.  38 U.S.C.A. § 1110.  In 
pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In pertinent part, 38 C.F.R. § 3.304(f), as amended after 
Cohen v. Brown, 10 Vet. App. 128 (1997), provides:  Service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the clamed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen, 
supra.  In such cases, the record must contain corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West v. Brown, 7 Vet. App. 70, 76 (1994); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Thus, a question for resolution is whether the evidentiary 
record includes competent evidence showing that an in-service 
stressor sufficient to support a diagnosis of a post-
traumatic stress disorder actually occurred.  With regard to 
the second element under 38 C.F.R. § 3.304(f), the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."

In VAOPGCPREC 12-99 (Oct. 18, 1999), VA's General Counsel 
defined the ordinary meaning of the phrase "engaged in 
combat with the enemy" to mean that the veteran must have 
personally participated in an actual fight or encounter with 
a military foe or hostile unit/instrumentality.  That phrase 
"would not apply to veterans who served in a general 
[']combat area['] or [']combat zone['] but did not themselves 
engage in combat with the enemy."  Additionally, that 
General Counsel opinion stated that "the fact that a veteran 
participated in a particular operation or campaign does not 
necessarily establish that the veteran engaged in combat."  

The negative evidence includes the fact that there are no 
combat-related awards or citations or other proof of 
appellant's actual participation in combat.  However, the 
positive evidence includes appellant's service records 
documentation that he was in Vietnam during the period from 
May 2, 1967 to September 1967.  Additionally, efforts to 
substantiate alleged combat incidents, including by 
requesting assistance from a military support group, resulted 
in verification that on May 12, 1967, Bien Hoa Air Base was 
attacked resulting in 189 rounds impacting on the base, with 
American casualties and destruction of aircraft.  The veteran 
does not claim to have been at this base, but rather at a 
nearby base during this attack.

The available records reveal that the part of the appellant's 
unit left North Carolina on May 1, 1967, and appears to have 
arrived at Long Binh as of May 23, 1967.  However, in a July 
2003 faxed written statement, appellant's attorney argued 
that Long Binh "is only a short distance" from Bien Hoa Air 
Base; that although appellant had stated that enemy attacks 
had occurred in June, July, and September 1967, appellant 
also had indicated his uncertainty as to the exact time 
frame; and that the evidence was now sufficient to 
corroborate an in-service stressor.  Accompanying his July 
2003 faxed written statement was a map of the Bien Hoa Air 
Base and Long Binh Main Base Camp area, which purports to 
indicate a somewhat close proximity between said locations.

It is not clear from the evidentiary record whether appellant 
was in fact stationed at Long Binh Main Base Camp area prior 
to May 23, 1967, when his unit apparently arrived at that 
location.  However, appellant's service personnel records do 
verify that he was in Vietnam as of May 2, 1967.  Appellant's 
attorney requests that the Board either resolve all 
reasonable doubt in appellant's favor on this point in 
controversy and find that appellant was stationed at Long 
Binh Main Base Camp at the time Bien Hoa Air Base was 
attacked on May 12, 1967; or remand the case to clarify where 
appellant was stationed in Vietnam on that date.  In view of 
the current situation in this case and the expected length of 
time in ascertaining where the appellant was until his entire 
unit arrived at Long Binh, the Board will resolve that matter 
in his favor.  

The Board will conclude in this case that if appellant's unit 
arrived at Long Binh Main Base Camp later in May 1967, it is 
a reasonable assumption that appellant may have arrived at 
that base a few weeks prior to his unit on May 2, 1967.  
Resolving all reasonable doubt in appellant's favor, given 
the psychiatric findings on file, and due to the reported 
close proximity of Long Binh Main Base Camp to Bien Hoa Air 
Base, which was attacked on May 12, 1967, it is the Board's 
opinion that credible supporting evidence that the claimed 
in-service stressor occurred has been presented.  The Board 
finds that it is not unreasonable to conclude that the 
positive evidence (which includes records indicating that 
appellant was potentially in the vicinity of an enemy attack 
on a nearby airbase in Vietnam and the recent examiners' 
opinions on VA psychiatric examination that appellant has an 
acquired psychiatric disability, post-traumatic stress 
disorder, related to service) and the negative evidence 
(which includes the conflicting evidence as to whether a 
service stressor has been sufficiently substantiated and the 
validity of a post-traumatic stress disorder diagnosis) are 
in relative equipoise.  Therefore, resolving all reasonable 
doubt in appellant's favor, service connection for an 
acquired psychiatric disability, post-traumatic stress 
disorder, is granted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.303, 3.304(f).


ORDER

With resolution of reasonable doubt in the appellant's favor, 
service connection for an acquired psychiatric disability, 
post-traumatic stress disorder, is granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



